NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2059-19T1

JOHN PARISI,

          Plaintiff-Appellant,

v.

PATRICIA PARISI,

     Defendant-Respondent.
___________________________

                   Argued December 16, 2020 – Decided February 4, 2021

                   Before Judges Alvarez and Sumners.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Somerset County,
                   Docket No. FM-18-0546-18.

                   Stephen P. Haller argued the cause for appellant
                   (Einhorn, Barbarito, Frost & Botwinick, PC, attorneys;
                   Stephen P. Haller, of counsel and on the briefs; Jennie
                   L. Osborne, on the briefs).

                   Richard J. Williams, Jr., argued the cause for
                   respondent (McElroy, Deutsch, Mulvaney & Carpenter,
                   LLP, attorneys; Richard J. Williams, Jr., of counsel and
                   on the brief).
PER CURIAM

      In this post-judgment divorce matter, plaintiff appeals a January 8, 2020

Family Part order denying his requests to reform a provision relating to the

equitable distribution of a FCG 1 account in a settlement term sheet (settlement

agreement or agreement) that was incorporated into a final dual final judgment

of divorce (FJOD). He also appeals the order's denial of counsel fees and partial

grant of defendant's request for counsel fees. We affirm.

                                        I

      The parties are successful financial planners, who mutually sought to end

their twenty-five-year marriage. On the morning of the divorce trial, defendant's

counsel2 sent plaintiff's counsel a single-spaced two-page proposed settlement

agreement, stating in relevant part: "[Defendant] to receive 20% of all FCG

account components. [Defendant] will be responsible for 20% of any taxes

associated with the FCG account for 2019." After negotiations, they executed a




1
  The record does not clearly specify what FCG stands for, but does refer to an
FCG Advisors, LLC, which appears to be a company previously owned by the
parties.
2
  Defendant was represented by different counsel during the trial court
proceedings.
                                                                         A-2059-19T1
                                       2
nine-page double-spaced settlement agreement; the parties initialed each page

and signed it, as did their respective counsel.

      The agreement was presented to Judge Bradford M. Bury as a joint exhibit

and admitted into evidence.      Both parties testified that the agreement was

equitable and acceptable, and that they had enough time to discuss the terms

with their counsel or anyone else they chose to. The judge entered a dual FJOD

incorporating the parties' settlement agreement as well as a partial equitable

distribution settlement and trial stipulations.

      Almost a month later, defendant's counsel emailed plaintiff's counsel

about preparing a marital settlement agreement. The settlement agreement

provided "a formal marital settlement agreement shall hereafter be prepared

incorporating all of the terms set forth in [the settlement agreement], with no

new substantive terms being added thereto." Plaintiff's counsel responded that

a formal marital settlement agreement was unnecessary because "the parties are

divorced, the agreements are attached to the judgment, and they are bound by

their respective undertakings, the details of which we shall enforce without

exception."




                                                                       A-2059-19T1
                                         3
      Thereafter, disputes arose concerning fulfillment of the obligations under

the agreement, including the distribution of the FCG account. The agreement

provided the FCG account was to be distributed as follows:

            6. FCG Account: This account is titled in the name of
            the [d]efendant. Plaintiff shall receive twenty (20%)
            percent of all stock investments in this account, in kind,
            equalizing the cost basis across the board, which shall
            be transferred to an account designated by [p]laintiff
            and the transfer shall take place within 30 days of the
            date of this document. Plaintiff will be responsible for
            20% of any taxes associated with the FCG up to and
            including the date of the actual division of the account.
            After the date of distribution, each party will be
            responsible for the taxes on their account.

            [(Emphasis added).]

      Plaintiff contended the "of all FCG account components" language

contained in his proposed agreement was inadvertently not included in the

executed settlement agreement, which instead stated "of all stock investments in

this account." The final language resulted in a cash benefit to defendant in the

amount of $226,756.20.

      Defendant moved to enforce litigant's rights regarding her equitable

interest in the parties' company, proof that plaintiff purchased a $2 million life

insurance policy to secure his alimony obligations, and counsel fees. Plaintiff

crossed-moved seeking, among other things, an order "[d]eclaring that


                                                                          A-2059-19T1
                                        4
reformation [of the settlement agreement] is warranted to include a provision

that [p]laintiff is entitled to twenty (20%) percent of all FCG account

components including the cash component or in the alternative ordering a

hearing on [such] issue[.]"   He also proposed deposing defendant's former

counsel to ascertain the parties' actual agreement regarding the FCG account.

      Judge Bury denied plaintiff's request to reform the settlement agreement,

finding the FCG account provision enforceable as written.          This appeal

followed.

                                       II

      Our review of a judge's determination is limited. We "defer to the [family

judge's] determinations 'when supported by adequate, substantial, credible

evidence.'" N.J. Div. of Child Prot. & Permanency v. Y.A., 437 N.J. Super. 541,

546 (App. Div. 2014) (citing N.J. Div. of Youth & Family Servs. v. I.Y.A., 400

N.J. Super. 77, 89 (App. Div. 2008) (quoting Cesare v. Cesare, 154 N.J. 394,

412 (1998))). To determine whether the parties reached an agreement, this court

must consider "whether there was sufficient credible evidence to support the

trial [judge's] findings." N.J. Div. of Youth & Family Servs. v. M.C. III, 201

N.J. 328, 342 (2010). "[A] party must clearly demonstrate the existence of a

genuine issue as to a material fact before a [plenary] hearing is necessary."


                                                                        A-2059-19T1
                                       5
Lepis v Lepis, 83 N.J. 139, 159 (1980). We owe no special deference to the

judge's legal determinations. Slawinski v. Nicholas, 448 N.J. Super. 25, 32

(App. Div. 2016).

      This court has recognized that "[i]nterpretation and construction of a

contract is a matter of law for the court subject to de novo review." Fastenberg

v. Prudential Ins. Co. of Am., 309 N.J. Super. 415, 420 (App. Div. 1998) (citing

Bradford v. Kupper Assocs., 283 N.J. Super. 556, 583 (App. Div. 1995)). That

said, "[t]he law grants particular leniency to agreements made in the domestic

arena," thus allowing "judges greater discretion when interpreting such

agreements." Guglielmo v. Guglielmo, 253 N.J. Super. 531, 542 (App. Div.

1992) (citing N.J.S.A. 2A:34-23).

      "Settlement of disputes, including matrimonial disputes, is encouraged

and highly valued in our system." Quinn v. Quinn, 225 N.J. 34, 44 (2016) (citing

Konzelman v. Konzelman, 158 N.J. 185, 193 (1999)). "Marital agreements . . .

are approached with a predisposition in favor of their validity and

enforceability." Massar v. Massar, 279 N.J. Super. 89, 93 (App. Div. 1995)

(citing Petersen v. Petersen, 85 N.J. 638, 642 (1981)). Our Supreme Court "has

observed that it is 'shortsighted and unwise for courts to reject out of hand

consensual solutions to vexatious personal matrimonial problems that have been


                                                                        A-2059-19T1
                                       6
advanced by the parties themselves.'"         Quinn, 225 N.J. at 44 (quoting

Konzelman, 158 N.J. at 193). Consequently, "fair and definitive arrangements

arrived at by mutual consent should not be unnecessarily or lightly disturbed."

Ibid. (quoting Konzelman, 158 N.J. at 193-94).

      "The basic contractual nature of matrimonial agreements has long been

recognized."    Pacifico v. Pacifico, 190 N.J. 258, 265-66 (2007) (citing

Harrington v. Harrington, 281 N.J. Super. 39, 46 (App. Div. 1995)). "The

polestar of [contract] construction is the intention of the parties . . . ." Atl. N.

Airlines, Inc. v. Schwimmer, 12 N.J. 293, 301 (1953). "The starting point in

ascertaining that intent is the language of the contract." Commc'ns Workers of

Am., Local 1087 v. Monmouth Cnty. Bd. of Soc. Servs., 96 N.J. 442, 452 (1984)

(citation omitted). Importantly, "[i]t is not the real intent[,] but the intent

expressed or apparent in the writing that controls." Friedman v. Tappan Dev.

Corp., 22 N.J. 523, 531 (1956) (citation omitted).

      Guided by these principles and having reviewed the record, we discern no

reason to disturb Judge Bury's order denying plaintiff's motion to reform the

settlement agreement incorporated in the FJOD. There is no merit to plaintiff's

contention that there was an inadvertent omission in not incorpo rating the "of




                                                                            A-2059-19T1
                                         7
all FCG account components" language set forth in the proposed settlement

agreement.

      The parties negotiated the terms of the agreement and changes were made

to plaintiff's initial proposal. The final settlement agreement was drafted by

plaintiff's counsel and both parties agreed upon it – verbally and in writing. The

fact that plaintiff's counsel indicated, almost a month after the settlement

agreement was reached, that there was no need to prepare a formal matrimonial

agreement because the parties were bound to what was incorporated into the

FJOD strongly indicates the agreement was consistent with the parties'

intentions.

      Considering that the parties, as the judge noted, were successful and

sophisticated professionals in financial planning services, it is hard to fathom

that the provision in question––a swing of almost a quarter of a million dollars

to defendant's benefit––was inadvertently omitted. Significantly, in reviewing

the FCG account provision, the judge noted, "[t]his is not a situation where

language in the relevant [provision] is ambiguous, that it's unclear[,] [n]o, it's

the opposite[,] [i]t's very clear[,] [i]t is unambiguous." Thus, the judge properly

refused to consider extrinsic evidence including certifications from plaintiff and

plaintiff's counsel because no exception to the parole evidence rule applied. See


                                                                           A-2059-19T1
                                        8
Wellington v. Estate of Wellington, 359 N.J. Super. 484, 495 (2003) (holding

extrinsic and parole evidence would not be admissible to alter the terms of the

complete and unambiguous written agreement).

      Plaintiff's reliance on Capanear v. Salzano, 222 N.J. Super. 403, 407-08

(App. Div. 1998), where we explained that a matrimonial agreement may be

reformed, is misplaced. There, we held that

            . . . where reformation is premised upon mistake in the
            preparation of the agreement, there must be clear and
            convincing proof that the contract in its reformed, and
            not original, form is the one that the contracting parties
            understood and meant it to be; and as, in fact, it was but
            for the alleged mistake in its drafting. Clear and
            convincing evidence should produce in the mind of the
            trier of the fact a firm belief or conviction as to the truth
            of the allegations sought to be established.

            [Ibid. (internal citations and quotation marks omitted).]

      In the current situation, plaintiff falls short of demonstrating by clear and

convincing proof that the "inadvertently" omitted language reflects the parties'

actual agreement. The parties are sophisticated financial professionals who,

represented by counsel, unequivocally agreed to the terms of the settlement

agreement. There was no basis to overturn the judge's ruling that the parties

agreed upon the plaintiff's initially proposed settlement agreement terms

regarding the FCG account.


                                                                            A-2059-19T1
                                         9
      In addition, plaintiff cites Quinn, where the Court held that

"unconscionability, fraud, or overreaching in the negotiations of the settlement,"

would warrant reformation of a settlement agreement. 225 N.J. at 47 (quoting

Miller v. Miller, 160 N.J. 408, 419 (1999)). However, there was no evidence

that fraud or overreaching occurred that resulted in an inaccurate FCG provision

in the settlement agreement.

      The judge did not abuse his discretion in declining plaintiff's request to

conduct a plenary hearing or to depose defendant's former counsel as to the

parties' actual agreement relating to the FCG account. There was no genuine

factual dispute regarding what the parties agreed to. As mentioned, the evidence

clearly supports the judge's determination that the parties did not agree to the

initially proposed language relating to the FCG account. We agree with the

judge that granting plaintiff's application would open the floodgates for

dissatisfied litigants to make unsupported claims of mistakes in a settlement

agreement to seek favorable terms that were not agreed upon.

                                       III

      We next consider plaintiff's contention regarding counsel fees. There is

no merit to plaintiff's claim that the judge abused his discretion by failing to




                                                                          A-2059-19T1
                                       10
make a determination on his counsel fee application and to consider all the

applicable factors when awarding defendant counsel fees. (Pb43.)

        The judge declined to award plaintiff counsel fees because he "did not

prevail substantially on the reliefs that he sought, and, in fact, was in violation

of litigant's rights himself" for failing to secure the life insurance policy in

accordance with the settlement agreement. The record supports the judge's

reasoning that plaintiff was well over two months late in securing such policy,

which is "totally unacceptable for a man of his knowledge and for a man of his

means."3

        As for the award of defendant's counsel fees, the judge sufficiently

addressed the relevant factors under Rule 5:3-5(c),4 and his determination is


3
    Plaintiff obtained a policy the day of the motion hearing.
4
    Rule 5:3-5(c) provides:

              In determining the amount of the fees award, the court
              should consider . . . the following factors: (1) the
              financial circumstances of the parties; (2) the ability of
              the parties to pay their own fees or to contribute to the
              fees of the other party; (3) the reasonableness and good
              faith of the positions advanced by the parties both
              during and prior to trial; (4) the extent of the fees
              incurred by both parties; (5) any fees previously
              awarded; (6) the amount of fees previously paid to
              counsel by each party; (7) the results obtained; (8) the


                                                                           A-2059-19T1
                                         11
fully supported by the record. The judge correctly recognized that: both parties

are successful professionals; plaintiff's business income is approximately $1.4

million; and the fee request was reasonable. The judge noted defendant was the

prevailing party, having properly moved to enforce litigant's rights after plaintiff

failed to comply with certain terms of their FJOD. (1T:23-11 to 24).

      Affirmed.




            degree to which fees were incurred to enforce existing
            orders or to compel discovery; and (9) any other factor
            bearing on the fairness of the award.
                                                                            A-2059-19T1
                                        12